[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Marriage Dissolution — Relief from Abuse Statute Form of Relief — Attorneys Fees Not Authorized.
The Relief from Abuse Statute, CGS § 46b-15, does not provide for attorneys fees.
The court denies the applicant the request for attorneys fees since the statute § 46b-15 does not provide for attorneys fees to either of the parties. The applicant has not sustained her burden of proof that under the equitable powers or the court she should be awarded attorneys fees. Accordingly, the motion is denied.